       Case 3:19-cv-08171-DLR Document 70 Filed 03/22/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Bernaleen Singer,                                 No. CV-19-08171-PCT-DLR
10                  Plaintiff,                         ORDER
11   v.
12   Office of Navajo            and   Hopi   Indian
     Relocation,
13
                    Defendant.
14
15
16          Before the Court is Bernaleen Singer’s motion for attorneys’ fees, which is fully

17   briefed. (Docs. 53, 62, 63, 69.) Because the Office of Navajo and Hopi Indian Relocation’s
18   (“ONHIR”) legal position was substantially justified, Plaintiff’s motion is denied.

19          Under the Equal Access to Justice Act (“EAJA”), the Court shall award reasonable

20   attorney’s fees to a party prevailing against the United States in civil actions, unless the
21   United States’ position is found to have been “substantially justified” or “special
22   circumstances make an award unjust.” 28 U.S.C. § 2412(d)(1)(A). The EAJA “must be

23   strictly construed in favor of the United States.” Ardestani v. INS, 502 U.S. 129, 137

24   (1991). It is the government’s burden to demonstrate that its position was substantially

25   justified, but “the government’s failure to prevail does not raise a presumption that its

26   position was not substantially justified.” Kali v. Bowen, 854 F.2d 329, 332 (9th Cir. 1988).
27   Here, even if Ms. Singer were the real party in interest in this case, which is disputed and
28   the Court declines to decide, an award of fees to Ms. Singer is nevertheless inappropriate
       Case 3:19-cv-08171-DLR Document 70 Filed 03/22/21 Page 2 of 3



 1   because ONHIR’s position was substantially justified. “In analyzing the reasonableness of
 2   the government’s position under the ‘totality of the circumstances’ test, we must look both
 3   to the position asserted by the government in the trial court as well as the nature of the
 4   underlying government action at issue.” Id. (quoting League of Women Voters of Cal. V.
 5   F.C.C., 798 F.2d 1255, 1258 (9th Cir. 1986). Thus, “the inquiry into the existence of
 6   substantial justification [] focus[es] on two questions: first, whether the government was
 7   substantially justified in taking its original action; and second, whether the government was
 8   substantially justified in defending the validity of the action in court.” Id. The Court will
 9   address both questions, in turn.
10          Beginning with the original action, ONHIR denied Ms. Singer’s application for
11   relocation benefits on October 11, 2005, finding that she failed to meet the “head of
12   household” requirement before July 7, 1986. On appeal, Ms. Singer argued that she was
13   entitled to relocation benefits because, even though her ceremonial marriage occurred prior
14   to her sixteenth birthday, her common law marriage rendered her a head of household prior
15   to July 7, 1986. However, the independent hearing officer (“IHO”) upheld ONHIR’s
16   denial, concluding that 9 N.N.C § 5(2)—providing that women must be at least sixteen
17   years old before marriage, unless pregnant—was plain on its face, and that a common law
18   marriage exception was not recognized therein.
19          This Court in its August 6, 2020 order explained, “the presentation of the common
20   law marriage issue to the IHO was not a model of clarity [] and even after reviewing the
21   administrative record and hundreds of pages of additional briefing, conducting independent
22   research, and presiding over oral argument, [this Court] arrives at its conclusion with
23   caution.” (Doc. 48 at 5.) In so stating, this Court acknowledged the complexity of the
24   issues before the IHO and implied that it was reasonable for the IHO to rely on the plain
25   language of 9 N.N.C § 5(2) in rendering his decision. The facts that ONHIR chose to adopt
26   a new approach at this stage of the litigation by conceding that 9 N.T.C. § 61 (1977)
27   recognized a common law marriage exception and that this Court ultimately remanded the
28


                                                 -2-
       Case 3:19-cv-08171-DLR Document 70 Filed 03/22/21 Page 3 of 3



 1   action do not render the IHO’s decision unreasonable.1 To the contrary, the government’s
 2   original action was substantially justified.
 3          Turning to the instant action, ONHIR was substantially justified in defending the
 4   denial of Ms. Singer’s relocation benefits, even though its defense was ultimately
 5   unsuccessful. At oral argument, ONHIR conceded that the Navajo Code did recognize
 6   common law marriage during the relevant period and that Ms. Singer was a party to a
 7   common law marriage before the relevant deadline. However, ONHIR argued that Ms.
 8   Singer nevertheless did not qualify for benefits because she failed to submit a judgment
 9   pursuant to 9 N.T.C. § 62 evidencing the validity of her common law marriage to the IHO.
10   In contrast, Ms. Singer contended she was not required to do so because 9 N.T.C. § 61
11   rendered all common law marriages automatically valid from their inception and she had
12   other evidence to prove the validity of her marriage. The Court found this statutory
13   interpretation issue so complex that it considered certifying questions to the Navajo
14   Supreme Court. (Doc. 48 at 5.) Because the Court conceded that the issue was difficult to
15   decide and subject to debate, it cannot be said that ONHIR’s position was not “justified in
16   the substance or in the main.”        Pierce v. Underwood, 487 U.S. 552, 565 (1988).
17   Accordingly,
18          IT IS ORDERED that Ms. Singer’s motion for attorneys’ fees (Doc. 53) is
19   DENIED.
20          Dated this 22nd day of March, 2021.
21
22
23
                                                     Douglas L. Rayes
24                                                   United States District Judge
25
26
            1
              Moreover, following the IHO’s decision, the agency gave Ms. Singer the
27   opportunity to seek reconsideration and to submit evidence of validation of her common
     law marriage to the Navajo court. However, Ms. Singer delayed for two years and failed
28   to submit an order of validation by the deadline, leading the IHO to deny her motion for
     reconsideration.

                                                    -3-
